On February 8, 1999, the defendant was sentenced to a ten (10) year commitment to the Department of Corrections, all suspended, with a court recommendation that defendant be placed in the Intensive Supervision Program.
On June 17, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, but was represented by Kevin Brown. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence be amended to a five (5) year commitment to the Department of Corrections, with all time suspended.
The reasons for the amendment are that there were no violent crimes committed; although the defendant has several past offenses, the majority of them appear to be traffic-related matters; the recom*34mendation was for a five (5) year suspended sentence; and a ten (10) year commitment to the Department of Corrections was not a legal sentence at the time of sentencing.
Done in open Court this 17th day of June, 1999.
DATED this 15th day of July, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson